AO 245B (Rev. 02/18) Judgment in a Ct‘iminal Case
Sheet l

UNITED STATES DISTRICT CoURT

SOUTHERN District of OHIO

 

 

 

 

 

)
UNITED STATES OF AMERICA ) JUDGMENT lN A CR[MINAL CASE
v. )
§ Case Number: 1:180rl49
Karie Pri°e § USM Number: 76722-061

) Zenaida Lockard, Esq.
) Defendant’s Attomey

THE DEFENDANT:

[E pleaded guilty to count(s) l of an Information

l:l pleaded nolo contendere to count(s)

Which was accepted by the court.
I:I was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count

18 USC 4 Misprison cfa Felony 5/3/2017

The defendant is sentenced as provided in pages 2 through "l of this judgment The sentence is imposed pursuant to

the Sentencing Reforrn Act of 1984.

l:l The defendant has been found not guilty on count(s)

l:] Count(s) l:] is I:l are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

Aml t?\ scm

Date of ]mposition of Judgment

   

ig;nature of Judge

Michael R. Barrett, United States District Judge

 

Name and Title of Judge

/é/M_// 9, Zd/S

Date

AO 245B (Rev. 02."|8] Judgment in Criminal Case

Sheet 2 j Impriscnment

Judgrnent _ Page 2 of

DEFENDANTE Karie Price
CASE NUMBERZ l:lScrl49

IMPRISONMENT

The defendant is hereby committed to the custody of the F ederal Bureau of Prisons to be imprisoned for a

total term of:
One (l) day with credit for time served. The defendant shall be released 4/19)'2019.

The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
ij at m a.m. [:I p.m. on
[:l as notified by the United States Marshai.

 

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

i:\ before 2 p.m. on

 

l:\ as notified by the United States Marshal.

I:l as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

q_

 

, with a certified copy of this judgment

 

 

UNI'I`ED STA'I`ES MARSHAL

By

 

DEPUTY UN]TED STATES MARSHAI_.

AO 245B (Rev. 02/18) .Iudgment in a Criminai Case
Sheet 3 - Supervised Release

Judgment_Pagr-: 3 of l 1
DEFENDANT: Karie Price

CASE NUMBER; 1;18¢1»149
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

Count l: Twelve (12) months

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

[\)\_1

E] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (ch eck ifapp!r'cable)

ss
E

You must cooperate in the collection of DNA as directed by the probation officer. (check r.‘fapplicab!e)

en
l:iift

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check t'fapplicab!e)

7. l:l You must participate in an approved program for domestic violence (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) Judgment in a Criinina| Case

Shect 4A _
Judgmeiit_?age "i of _J

DEFENDANT: Karie Price
CASE NUMBER£ l:lScrl-49

STANDARD CONDITIONS OF SUPERVlSI()N

As part of your probation, you must comply with the following standard conditions of supervision These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

:'>~

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes iri plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find fiill-tinie employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change. ‘

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

. You must not own, possess, or have access to a firearm, arnniunition, destructive device, or dangerous weapon (i.e., anything that was

designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instructionl The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvr`ew ofProbation and Supervi`sed
Release Conditr`ons, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 245B (Rev. 02/18) Judgment in a Criniinal Case
Shcet 3B - Supervisecl Rclease

Judgment_Page 5 - of _") j
DEFENDANT: Karie Price
CASE NUMBER: l:lScrl49

ADDITIONAL SUPERVISED RELEASE TERMS

1.) The defendant shall participate in a program for substance abuse, at the direction of the probation officer. The defendant shall
pay a 325 copay for services which is determined by her ability to pay.

2.) The defendant shall participate in a program for mental health, specifically regarding prior abusive relationships and parenting
classes, at the direction of the probation officer. The defendant shall pay a 325 copay for services which is determined by her ability to

Pay-

3.) The defendant shall participate iri an employment readiness program1 if not employed full time, at the direction of the probation
Officer.

AO 245B (Rev. 02/18) Judgment in a Criruinal Case
Sheet 5 j Criininal Monetary Penalties

.ludginent~1 Page _ L, _ of '3
DEFENDANT: Karie Price
CASE NUMBER: l:lScrl49

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessnient JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
I:I The determination of restitution is deferred . An Amended Judgment r`rr a Cri'mi'na[ Case (A0245C) will be entered

until after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However1 pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

[:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than 32,500, unless the restitution or fine is paid in full before the
fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

I:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|____[ the interest requirement is waived for |:| fin [:l restitution

I:] the interest requirement fOI' I___l fine I:l restitution is modified as follows:

* Justice for Victims ofTrafficking Act of2015, Pub. L. No. 114-22.
*"‘ Findings for the total amount of losses are required under Chapters 109A, llO, llOA, and l 13A of Title 13 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

AO 2453 (Rev. 02/18) Judgment in a Criniinal Case
Sheet 6 _ Schedule of Pavments

 

Jud,qmem_ Page 1 Of _ l _
DEFENDANT: Karie Price

CASE NUMBERZ l:lScrl49

SCHEI)ULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A ig Lump sum payment of $ 100.00 due immediately, balance due

I:I not later than ,or
I:l in accordance with [:I C I:| D, |:l ]E1 or I:] Fbelow; or

B |:] Payment to begin immediately (may be combined with |:I C, [:| D, or |:] F below); or

C [:l Payment in equal (e.g., weekly momhr'y, quarrer[y) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 doys) after the date of this judgment; or

D |:| Payment in equal (e.g., weekly, monrhty, quarrer!y) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [:l Payrnent during the tenn of supervised release will commence within (e.g., 30 or 60 doys) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F l:] Special instructions regarding the payment of criminal monetary penalties:

While incarcerated if the defendant is working in a non-UNICOR or grade 5 UNICOR job, he shall pay 525.00 per quarter
toward the special assessment obligation. If working in a grade 1-4 UNICOR job, he shall pay 50% of his monthly pay toward the
special assessment obligation Any change iii this schedule shall be made only by order of this Couit.

Unless the court has expressly ordered otherwise1 if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
lnrnate Financial Responsibility Program, are made to the clerk of the court

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l Joint and Several

Defendant and Co-Defendant Names and Case Nurnbers (i'nc!ua‘ing defendant number), Tota] Amount, Joint and Several Amount,
and corresponding payee, if appropriate

I:i

The defendant shall pay the cost of prosecution

ij

The defendant shall pay the following court cost(s):

§ The defendant shall forfeit the defendant’s interest in the following property to the United States:
Hi-Point 9mm handgun, SN P217246, with 6 rounds of Luger 9mm ammunition; $6,707.00 in US Currency; and 2001 Lexus Sedan,
VIN JTHBD182610011142

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (3) penalties, and (9) costs, including cost of prosecution and court costs.

